FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November , 2016 Commission File Number: 001-37724 EndesaAméricas S.A. EndesaAméricas S.A. (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (56) 22630 9000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 ENDESA AMÉRICAS ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED SEPTEMBER 30, 2016 · Net earnings attributable to Endesa Américas’ shareholders reached Ch$ 106,279 million as of September 30 th , 2016. This result represents the performance of the Company since it began operations on March 1 st , 2016, including the electricity generation operations of the Enel Group in Argentina, Peru and Colombia until September 30 th 2016. · Net electricity generation for the period of March 1 through September30,2016 amounted to 19,175 GWh, comprised of 12,477 GWh of hydroelectric generation considering the entrance of El Quimbo; and 6,698 GWh thermoelectric generation. · El Quimbo, in Colombia, began its commercial operation on November 16, 2015, and generated 1,127 GWh during the first three quarters of 2016. Of that amount, 1,009 GWh was generated between March and September 2016. · Physical sales reached 21,775 GWh, including 8,960 GWh of sales to regulated customers, 4,435 GWh of sales to non-regulated customers and 8,381 GWh of spot market sales. · Operating revenue amounted to Ch$ 766,289 million, primarily from energy sales (Ch$675,638 million) mainly in Colombia (Ch$456,927million), and to a lesser degree in Peru (Ch$ 177,347 million) and Argentina (Ch$ 41,364 million). · Procurement and service costs reached Ch$ 303,529 million mainly explained by energy purchase costs (Ch$ 126,051 million) in Colombia (Ch$ 81,803 million) and Peru (Ch$ 43,838 million); fuel consumption (Ch$ 73,099 million) mostly in Peru (Ch$46,080 million) and Colombia (Ch$ 26,165 million); and transportation expenses (Ch$ 66,598 million) mainly in Colombia (Ch$ 42,205 million) and Peru (Ch$ 23,754 million). · As a result of the factors previously mentioned, consolidated EBITDA as of September30, 2016 amounted to Ch$ 366,375 million. · Net financial expenses amounted to Ch$ 71,532 million, to a great extent due to bonds and bank loans amounting to Ch$ 67,726 million, mostly in Colombia (Ch$ 64,555 million), offset by Ch$ 22,585 million financial income. · The income from investments in associate companies reached Ch$ 36,939 million mainly related to our investment in Enel Brasil. • 1 • ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 FINANCIAL SUMMARY Ø Consolidated debt amounted to US$ 1,832 million as of September 30, 2016. Ø Average interest rate, an important cost factor, of Endesa Américas was 10.1% was of September 30, 2016. Ø EBITDA and Consolidated Financial expenses for the period between March 1 and September 30, 2016, amounted to US$ 539 million and US$ 134 million, respectively. Ø The liquidity of Endesa Américas is comprised of Cash and cash equivalents by US$436 million. • 2 • ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 I.- Consolidated Income Statement Analysis RELEVANT INFORMATION: On December 18, 2015, the Extraordinary Shareholders Meeting of Empresa Nacional de Electricidad S.A. (currently Enel Generación Chile S.A.) agreed to approve the division of the Company, subject to complying with certain conditions precedent. A new publicly held company would be formed following the division of Empresa Nacional de Electricidad S.A. to be named Endesa Américas S.A. and would be assigned the equity interests, assets and liabilities owned by Empresa Nacional de Electricidad S.A. outside of Chile. On March 1, 2016, having met the conditions precedent, the division of Empresa Nacional de Electricidad S.A. was materialized and on that same day Endesa Américas S.A. was incorporated. On September 28, 2016, the Extraordinary Shareholders’ Meeting of Endesa Américas S.A. approved, pursuant to the terms of Title XVI of the Chilean Companies Act N o 18,046, the related-party transaction which consisted of the proposed merger of Endesa Américas S.A. into Enersis Américas, which as the surviving entity, would absorb Endesa Américas S.A. and Chilectra Américas S.A. by acquisition and would then dissolve them without the need for liquidation. Enersis Américas S.A. will incorporate Endesa Américas S.A and Chilectra Américas S.A., all of which will be dissolved, without the need of liquidation and succeed them in all their rights and obligations. On October 29, 2016, the Company informed the Superintendence of Securities and Insurance, through a Significant Event that following the conclusion of the period in which dissenting shareholders of the Merger could exercise their withdrawal right, it had complied with the conditions precedent which had a limit of less than 10% of the issued shares of Endesa Americas with voting rights exercising their withdrawal rights, therefore, the company has complied with the condition precedent. A similar communication was made by Enersis Americas and Chilectra Americas. Finally, 0.04% of Endesa Americas’ shareholders exercised their withdrawal rights (approx. US$ 1.5 million). Pursuant to approval at the respective shareholders’ meetings, the merger will take effect on the first day of the following month after the transaction is approved assuming that the merging companies have provided the public documents which shows their compliance with the merger conditions precedent. The interim consolidated financial statements of Endesa Américas as of September 30, 2016, have been prepared according to IFRS. • 3 • ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 1. - Income Statement Analysis Net income attributable to the controlling shareholders of Endesa Américas as of September30, 2016 amounted to a Ch$ 106,279 million profit. The following table shows comparative figures for each item of the income statement as of September 30, 2016: CONSOLIDATED INCOME STATEMENT (Million Ch$) Seven months ended September 30, 2016 REVENUES 766,289 Sales 727,746 Other operating revenues 38,543 PROCUREMENT AND SERVICES Energy purchases (126,051) Fuel consumption (73,099) Transportation expenses (66,598) Other variable procurement and services costs (37,781) CONTRIBUTION MARGIN 462,760 Other work performed by entity and capitalized 2,051 Employee benefits expense (40,790) Other fixed operating expenses (57,646) GROSS OPERATING INCOME (EBITDA) 366,375 Depreciation, Amortization (60,417) Reversal of impairment profit 121 OPERATING INCOME 306,079 NET FINANCIAL EXPENSE Financial income 22,585 Financial costs (91,269) Foreign currency exchange differences, net (2,848) OTHER NON-OPERATING RESULTS 37,078 Share of profit (loss) of associates accounted for using the equity method 36,939 Net Income From Sale of Assets 139 NET INCOME BEFORE TAXES 271,625 Income Tax (67,217) NET INCOME FROM CONTINUING OPERATIONS 204,408 - NET INCOME 204,408 Owners of parent 106,279 Non-controlling interest 98,129 Earning per share (Ch$ /share) 12.96 • 4 • ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 Operating Income The operating income of the Company reached Ch$ 306,079 million. Endesa Américas’ revenues, costs and operating income as of September30,2016 on a country by country basis are shown in the following table: OPERATING INCOME BY COUNTRY (Million Ch$) COUNTRY (Million Ch$) Chile Argentina Colombia Peru Seven months ended September 30, 2016 Operating Revenues - 73,983 468,457 223,849 766,289 % of consolidated 0% 10% 61% 29% 100% Operating Costs (4,497) (45,332) (222,631) (187,750) (460,210) % of consolidated 1% 10% 48% 41% 100% Operating Income 28,651 245,826 36,099 306,079 Operating expenses include the following: · Greater energy purchase costs amounting of Ch$ 28,288 million in Edegel due to a provision that was recorded related to a legal proceeding presented against our subsidiary. · Greater other fixed operating costs in Edegel amounting to Ch$ 13,770 million due to the write off of assets related to the Curibamba project. Endesa Américas and its subsidiaries’ sales of energy, segmented by country, as of September30, 2016 are shown in the following table: OPERATING REVENUES BY COUNTRY (Million Ch$) ENERGY SALES (Million Ch$) Argentina Colombia Peru Seven months ended September 30, 2016 Sales to regulated customers 10 - 110,714 110,724 Sales to unregulated customers 1,305 359,146 66,177 426,628 Sales at spot market 22,540 97,781 - 120,321 Other customers 17,509 - 456 17,965 Total energy sales • 5 • ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 Non-Operating Income Non-operating income as of September 30, 2016 is summarized below: Net Financial Expense Seven months ended September 30, 2016 (Million Ch$) NET FINANCIAL EXPENSE Financial income 22,585 Financial costs (91,269) Foreign currency exchange differences, net (2,848) OTHER NON-OPERATING RESULTS 37,078 Share of profit (loss) of associates accounted for using the equity method 36,939 Net Income From Sale of Assets 139 NET INCOME BEFORE TAXES 271,625 Income Tax (67,217) NET INCOME 204,408 NET INCOME Net Financial Result The financial result amounted to a Ch$ 71,532 million loss, which is mainly explained by: Financial income amounting to Ch$ 22,585 million, mainly term deposits and repurchase agreements. Financial expenses totaling Ch$ 91,269 million, primarily related to bank loans and guaranteed and non-guaranteed obligations amounting to Ch$ 67,726 million in addition to Ch$ 19.944 million to CAMMESA. Exchange rate differences amounting to Ch$ 2,848 million, mainly from negative foreign currency exchange differences of derivative contracts amounting to Ch$ 8,873 million, offset by trade accounts payable and other trade liabilities for a total Ch$ 6,392 million. Income originating from companies accounted for using the equity method Income originating from companies accounted for using the equity method totaled Ch$ 36,939 million, mainly explained by the Ch$ 36,274 million income recorded by Enel Brasil S.A. Income Tax Corporate income tax amounted to Ch$ 67,217 million related to greater taxable income due to better results for the period, mainly in Colombia. • 6 • ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 2. -Consolidated Balance Sheet Analysis Assets (Million Ch$) September 16 Current Assets 562,279 Non-Current Assets 3,512,309 TOTAL ASSETS 4,074,588 Total Assets of the Company, as of September 30, 2016, amounted to Ch$ 4,074,588 million comprised of: Ø Current Assets of Ch$ 562,279 million, whose main components are: v Cash and cash equivalents for Ch$ 287,453 million, comprised of Ch$ 22 million cash, Ch$214,428 million of bank account balances, Ch$ 42,567 million of time deposits and Ch$30,436 million of purchase agreements. v Trade accounts receivable and other current accounts receivable amounted to Ch$171,005 million, comprised of Ch$157,279 million in trade accounts receivable and Ch$13,726 million in other accounts receivable. v Related parties current trade accounts receivable amount of Ch$50,260 million, primarily, related to energy sales for Ch$24,477 million, dividends for Ch$9,457 million, loans for Ch$8,698 million and tolls for Ch$5,355 million. v Inventories amounted to Ch$26,034 million, comprised of production supplies for Ch$10,421 million and spare parts for Ch$15,480 million. Ø Non-Current Assets amounted to Ch$3,512,309 million, mainly consisting of the following: v Trade accounts receivable and other non–current accounts receivables for a total Ch$213,260 million, of which Ch$36,650 million are trade accounts receivables and Ch$176,710 million are other accounts receivables. v Investments recorded using the equity method amount for Ch$540,568 million, mainly as a result of the Ch$539,063 million investment in Enel Brasil S.A. v Asset appreciation for a total of Ch$92,995 million, of which Ch$84,024 million originated in Edegel S.A.A. v Property, plants and equipment amounted to Ch$2,602,049 million, primarily generation business assets which amounted to Ch$2,391,549 million. • 7 • ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 Liabilities and Shareholder's Equity (Million Ch$) September 16 Current Liabilities 627,311 Non-Current Liabilities 1,305,557 Equity 2,141,720 Equity attributable to owners of parent 1,296,970 Non-controlling 844,750 TOTAL EQUITY AND LIABILITIES 4,074,588 Total Liabilities of the Company amounted to Ch$4,074,588 million as of September 30, 2016 and were comprised by the following: Ø Current liabilities amounted to Ch$627,311 million, and its main components are the following: v Other current financial liabilities amounted to Ch$244,659 million, mainly bank loans of Ch$133,575 million, non-guaranteed third party debt of Ch$63,259 million, and financial leasing of Ch$16,843 million and other loans for Ch$24,173 million. v Trade accounts payable and other accounts payable amounted to Ch$233,389 million, primarily dividends payable for Ch$56,673 million and accounts payable for goods and services for Ch$94,588 million, and energy and fuel suppliers for Ch$24,450 million. v Current accounts payable to related parties amounted to Ch$46,834 million, mainly comprised of dividends payable amounting to Ch$23,754 million, trade accounts for Ch$7,419 million and other services for Ch$7,700 million. v Other current provisions amounted to Ch$45,282 million, of which Ch$36,200 million were related to environmental provisions and Ch$9,082 million to legal proceedings and other provisions. v Tax liabilities amounted to Ch$55,422 million, mostly income tax for Ch$55,418 million. Ø Non-Current liabilities amounted to Ch$1,305,557 million, comprised mainly of the following: v Other non-current financial liabilities amounted to Ch$1,000,909 million, primarily bank loans amounting of Ch$79,475 million, non-guaranteed third party obligations of Ch$889,929 million and other loans for Ch$31,359 million. v Other non-current accounts payable amounted to Ch$83,141 million, mainly value added tax payable for Ch$34,529 million and accounts payable for goods and services of Ch$48,612 million. • 8 • ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 v Other non-current provisions for Ch$46,065 million, mainly environmental provisions for Ch$39,940 million, Ch$2,690 million related to legal proceedings and Ch$3,415 million to dismantling provisions. v Differed tax liabilities amounted to Ch$136,339 million, primarily fixed assets depreciation of Ch$110,696 million and others for Ch$25,643 million. Ø Total equity amounted to Ch$2,141,721 million as of September 30, 2016 comprised of: v Equity attributable to the owners of the controlling shareholder amounts to Ch$1,296,970 million (For further detail see Notes to Financial Statements). v Equity attributable to non-controlling shareholders amounts to Ch$844,750 million (For further detail see Notes to Financial Statements). • 9 • ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 The main financial ratios were as follows: Evolution Of Key Financial Ratios Indicator Unit September 16 Liquidity Liquidity Times 0.90 Acid-test * Times 0.85 Working capital Million Ch$ (65,032) Leverage Leverage Times 0.9 Short-term debt % 32.5% Long-term debt % 67.6% Financial expenses coverage** Times 3.89 Profitability Op. income / Op. Revenues % 39.9% ROE % 16.4% ROA % 10.0% * (Current assets - inventories - prepayments) / current liabilities ** EBITDA / (Financial expenses + Income (Loss) for indexed assets and liabilities + Foreign currency exchange differences, net) The liquidity ratio was 0.90 times, indicating a solid liquidity position, the ability to comply with bank obligations, being able to finance investments with cash surpluses and having an adequate debt maturity pattern. Working capital was a negative Ch$65,032 million, a temporary situation and not significant indicator of the Company’s level of liquidity. The debt ratio was 0.90 times as of September 30, 2016. • 10 • ENDESA AMERICAS PRESS RELEASE FINANCIAL STATEMENT AS OF SEPTEMBER 30, 2016 3.- Consolidated Statements of Cash Flows Analysis The company reached a Ch$70,008 million negative net cash flow during the period of March 1 through September 30, 2016, from the following: Cash Flow (Million Ch$) Seven months ended
